Title: From Thomas Jefferson to James McHenry, 26 August 1793
From: Jefferson, Thomas
To: McHenry, James



Sir
Philadelphia Aug. 26. 1793.

The inclosed paper came to the President from one of the unhappy fugitives of St. Domingo, of the name of Lentilhon, now at Baltimore. He represents himself as 63. years of age, labouring under a fever, uncomfortably  lodged, wanting linen, outer clothes, and other necessaries, for the approaching winter, and his passage to France in the Spring. Without doubting that the assistance of the committee at Baltimore for taking care of these unhappy people has been extended to this person in proportion to their funds, and the equal wants of his unfortunate companions in misery, yet as to them alone the matters contained in the paper can be referred, I take the liberty of doing it through you. I have the honor to be Dear Sir Your most obedt. servt

Th: Jefferson

